Order, Supreme Court, New York County (Bernard J. Fried, J.), entered June 1, 2012, to the extent that it denied the motion for summary judgment of defendants CTI Teksource I, Inc., Steven Tucker and SSM Consulting, unanimously affirmed, with costs.
The motion court properly found the exception to the non-compete clauses ambiguous (see Greenfield v Philles Records, 98 *438NY2d 562, 569-570 [2002]). Given the ambiguity, there are issues of fact as to the specific conduct defendant Tucker was prohibited from engaging in and whether his conduct was impermissibly competitive or de minimis. Concur — Tom, J.E, Friedman, Renwick, Feinman and Clark, JJ.